UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax- Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 28, 2015 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of February 28, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.4%) Massachusetts (99.8%) Boston MA GO 5.000% 2/1/24 2,345 2,830 Boston MA GO 5.000% 3/1/24 3,000 3,684 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,230 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 6,053 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,852 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,299 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 873 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,147 1 Braintree MA GO 5.000% 5/15/26 2,300 2,875 Braintree MA GO 5.000% 5/15/27 4,000 4,589 Cambridge MA GO 5.000% 1/1/23 850 1,026 Holyoke MA GO 5.000% 9/1/30 1,690 1,965 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,973 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 18,000 20,241 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 5,000 5,658 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 84 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,338 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,641 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/23 4,000 4,944 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 2,825 3,551 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 3,020 3,908 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,591 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/27 5,000 6,254 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 545 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 2,000 2,618 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/35 2,145 2,459 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.120% 3/6/15 2,887 2,886 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/26 2,875 3,425 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 3,300 3,845 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 2,500 2,878 Massachusetts Clean Water Trust Revenue 5.000% 2/1/28 3,000 3,606 Massachusetts Clean Water Trust Revenue 5.000% 2/1/35 3,000 3,505 Massachusetts Clean Water Trust Revenue 5.000% 2/1/45 2,085 2,411 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 3,259 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,328 Massachusetts College Building Authority Revenue 5.000% 5/1/26 1,430 1,715 Massachusetts College Building Authority Revenue 5.000% 5/1/27 1,200 1,426 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,741 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,610 1,866 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,238 Massachusetts College Building Authority Revenue 5.000% 5/1/31 2,000 2,345 Massachusetts College Building Authority Revenue 5.000% 5/1/34 3,290 3,879 Massachusetts College Building Authority Revenue 5.000% 5/1/36 4,000 4,535 Massachusetts College Building Authority Revenue 5.000% 5/1/39 3,000 3,447 Massachusetts College Building Authority Revenue 5.000% 5/1/41 5,000 5,634 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,700 Massachusetts College Building Authority Revenue 4.500% 5/1/48 3,000 3,196 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 4,076 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 5,620 6,320 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,679 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 3,000 3,341 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.010% 3/6/15 5,000 5,000 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,147 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,324 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,120 Massachusetts Development Finance Agency Hospital Revenue (Cape Cod Healthcare Obligated Group) 5.250% 11/15/36 5,130 5,783 Massachusetts Development Finance Agency Revenue (Baystate Medical Obligated Group) 5.000% 7/1/34 1,500 1,697 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 3,300 3,737 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,292 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,395 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,672 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,592 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 1,250 1,387 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 582 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,280 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 470 573 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 2,995 3,654 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 2,535 2,727 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,765 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,048 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,959 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 10,000 10,866 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 7,400 8,332 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 5,575 7,014 3 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.600% 3/30/17 5,000 5,003 Massachusetts Development Finance Agency Revenue (Broad Institute Inc.) 5.250% 4/1/37 4,000 4,601 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 673 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 628 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/34 2,440 2,822 Massachusetts Development Finance Agency Revenue (Children's Hospital) 5.000% 10/1/46 5,500 6,224 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,513 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 10/1/40 4,665 5,405 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/18 (Prere.) 5,000 5,819 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 5,000 5,315 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,180 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 7,015 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 9,790 11,316 Massachusetts Development Finance Agency Revenue (Lawrence General Hospital) 5.250% 7/1/34 2,245 2,433 Massachusetts Development Finance Agency Revenue (Loomis Obligated Group) 6.000% 1/1/33 4,000 4,534 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 4,800 5,183 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 5,000 5,333 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 202 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 356 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 302 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 1,380 1,625 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 2,000 2,105 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,470 1,549 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.125% 7/1/44 2,500 2,636 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 6,755 7,569 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,664 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,705 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 1,989 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/32 950 1,086 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/39 3,500 3,961 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/44 3,750 4,228 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 6,808 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/28 2,000 2,320 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/30 1,500 1,736 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,533 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 4,000 4,528 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/40 3,000 3,464 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,565 3 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.570% 1/30/18 7,945 7,946 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/38 1,545 1,786 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/43 2,500 2,881 Massachusetts Development Finance Agency Revenue (Simmons College) 5.500% 10/1/28 1,000 1,152 Massachusetts Development Finance Agency Revenue (Simmons College) 5.125% 10/1/33 2,000 2,206 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/39 3,000 3,319 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,798 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,217 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,187 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 3,051 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.750% 1/1/36 850 1,010 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,375 Massachusetts Development Finance Agency Revenue (Tufts University) 5.000% 8/15/38 1,000 1,166 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/16 150 157 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,750 3,061 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.500% 7/1/31 4,750 5,326 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,313 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,418 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 4,000 4,628 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/43 3,000 3,449 3 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.300% 7/1/17 5,000 5,001 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,650 2,946 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/34 1,295 1,482 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 6,470 7,335 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 1,000 1,134 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,254 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/26 3,000 3,608 Massachusetts Federal Highway Revenue 5.000% 6/15/27 6,000 7,292 Massachusetts GO 5.250% 8/1/17 (Prere.) 1,500 1,666 Massachusetts GO 5.500% 11/1/17 3,000 3,387 3 Massachusetts GO 0.450% 1/1/18 5,000 5,001 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,500 5,115 Massachusetts GO 5.000% 8/1/18 (Prere.) 4,185 4,757 Massachusetts GO 5.500% 8/1/19 5,000 5,928 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,382 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,191 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,624 Massachusetts GO 5.000% 9/1/20 2,000 2,377 Massachusetts GO 5.000% 8/1/21 5,000 6,028 Massachusetts GO 5.000% 8/1/22 4,400 5,378 Massachusetts GO 5.250% 8/1/22 5,000 6,198 Massachusetts GO 5.250% 8/1/23 1,000 1,254 Massachusetts GO 5.000% 11/1/23 4,000 4,841 Massachusetts GO 5.000% 6/1/24 3,615 4,249 Massachusetts GO 5.000% 7/1/24 5,765 6,939 Massachusetts GO 5.250% 9/1/24 (4) 7,800 9,885 Massachusetts GO 5.000% 6/1/25 3,000 3,526 Massachusetts GO 5.000% 7/1/25 9,000 10,795 Massachusetts GO 5.000% 7/1/26 9,000 10,747 Massachusetts GO 5.000% 8/1/26 6,500 7,718 Massachusetts GO 5.000% 8/1/28 4,535 5,116 Massachusetts GO 5.500% 8/1/30 (2) 9,000 11,881 Massachusetts GO 4.000% 8/1/32 5,000 5,302 Massachusetts GO 5.000% 8/1/32 (2) 1,250 1,374 Massachusetts GO 5.000% 8/1/33 2,000 2,319 Massachusetts GO 5.000% 8/1/36 9,000 10,357 Massachusetts GO 3.500% 10/1/36 3,000 2,951 Massachusetts GO 5.000% 8/1/37 5,000 5,744 Massachusetts GO 4.000% 6/1/42 8,000 8,276 Massachusetts GO 4.000% 6/1/43 7,820 8,130 Massachusetts GO 4.500% 8/1/43 3,705 4,003 2 Massachusetts GO TOB VRDO 0.030% 3/2/15 900 900 Massachusetts GO VRDO 0.010% 3/2/15 1,200 1,200 Massachusetts GO VRDO 0.010% 3/2/15 1,300 1,300 Massachusetts GO VRDO 0.010% 3/2/15 1,400 1,400 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,921 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/18 (Prere.) 315 357 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 2,685 2,833 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,157 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,015 3,261 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,768 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,626 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,503 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,744 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,445 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/24 810 956 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/30 925 1,075 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 16,000 18,554 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.020% 3/2/15 4,575 4,575 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,882 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,354 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 6,650 7,116 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.000% 7/1/17 (Prere.) 3,500 3,859 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/25 3,605 4,633 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 3,000 3,951 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.010% 3/2/15 8,700 8,700 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.030% 3/2/15 6,400 6,400 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,476 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,868 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 1,132 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,333 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 10,000 11,562 2 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.030% 3/6/15 1,800 1,800 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.010% 3/6/15 13,100 13,100 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.010% 3/6/15 2,100 2,100 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/15 (Prere.) 1,025 1,073 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 1,475 1,543 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,536 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 6,200 6,549 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.030% 3/2/15 LOC 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,722 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,359 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.010% 3/2/15 4,400 4,400 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.020% 3/2/15 12,100 12,100 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) VRDO 0.020% 3/2/15 9,900 9,900 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 385 407 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 2,840 3,177 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 5,305 5,488 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 1,615 1,657 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/43 3,910 4,235 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/44 3,500 3,810 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 6/1/45 1,750 1,913 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,274 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 3,000 3,301 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,481 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,333 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,800 2,092 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 5,375 Massachusetts Port Authority Revenue 5.000% 7/1/34 3,845 4,464 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 645 660 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,500 2,557 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,000 5,114 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/22 5,000 6,123 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 3,110 3,752 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 5,000 5,993 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 11,895 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,553 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 10,000 11,745 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,354 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 2,400 2,784 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 10,000 11,729 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 4,735 5,160 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 13,000 16,278 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 3,750 4,706 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,000 6,058 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/29 2,000 2,357 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/33 2,050 2,389 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/37 1,960 2,050 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/38 2,750 3,150 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/43 5,000 5,721 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/44 5,000 5,830 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,781 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 3,900 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 6,000 4,140 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 552 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,407 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/22 3,000 3,686 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/25 2,500 3,171 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/27 8,000 9,756 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/28 975 1,181 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,981 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 2,415 2,817 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 5,990 6,387 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 2,005 2,138 Massachusetts Water Resources Authority Revenue 5.000% 8/1/16 (Prere.) 2,995 3,194 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 500 553 Massachusetts Water Resources Authority Revenue 5.500% 8/1/20 (4) 1,000 1,219 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,879 Massachusetts Water Resources Authority Revenue 5.000% 8/1/24 5,000 6,223 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 2,000 2,352 Massachusetts Water Resources Authority Revenue 5.000% 8/1/29 2,400 2,794 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 2,775 3,236 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,230 2,612 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,299 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 7,500 8,178 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 15,184 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,713 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,700 1,803 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,151 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,710 3,122 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,950 3,357 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 500 576 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 4,450 5,085 Massachusetts Water Resources Authority Revenue 5.000% 8/1/42 1,000 1,131 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,508 Massachusetts Water Resources Authority Revenue 5.000% 8/1/44 8,000 9,298 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.020% 3/6/15 LOC 2,000 2,000 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,148 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 7,000 8,115 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 2,695 2,784 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,760 1,818 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,980 2,045 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (Prere.) 1,990 2,056 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,335 1 University of Massachusetts Building Authority Revenue 5.000% 11/1/31 2,500 2,989 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 2,000 2,276 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 (4) 1,615 1,787 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 3,000 3,471 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 6,695 7,612 1 University of Massachusetts Building Authority Revenue 5.000% 11/1/40 3,000 3,503 1 University of Massachusetts Building Authority Revenue 4.000% 11/1/45 2,000 2,063 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 Virgin Islands (0.4%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/30 4,000 4,468 Guam (0.2%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,250 2,605 Total Tax-Exempt Municipal Bonds (Cost $1,145,201) Total Investments (100.4%) (Cost $1,145,201) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2015. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, the aggregate value of these securities was $12,161,000, representing 1.0% of net assets. 3 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. Massachusetts Tax-Exempt Fund TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Massachusetts Tax-Exempt Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2015, 100% of the market value of the fund's investments was determined based on Level 2 inputs. C. At February 28, 2015, the cost of investment securities for tax purposes was $1,146,036,000. Net unrealized appreciation of investment securities for tax purposes was $68,459,000, consisting of unrealized gains of $68,858,000 on securities that had risen in value since their purchase and $399,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MASSACHUSETTS TAX- EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MASSACHUSETTS TAX- EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2015 VANGUARD MASSACHUSETTS TAX- EXEMPT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF EXECUTIVE OFFICER Date: April 16, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
